ACCEPTED
                                                                                              03-15-00213-CR
                                                                                                      4818227
                                                                                     THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                 DISirmCT ATTORNKY'S O F F I C E                                          4/9/2015 8:17:45 AM

                       33-" & 4 2 4 " J u d i c i a l D i s t r i c t s                      JEFFREY D. KYLE
                                                                                                        CLERK

                                        COUNTIES O F
                          BLAKCO • BUBNST • IXANO • SAN SABA
                                                                           FILED IN
                                Wiley B. McAfee                     3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                     District Attorney              4/9/2015 8:17:45 AM
                                                                      JEFFREY D. KYLE
                                      April 9, 2015                         Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-(f0213-CR; Ex parte Kelly James McCarty
         Appeal from Cau^e No. 30842C in the 33rd District Court of Burnet County

Dear Mr. Kyle:

      Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the ^bove described case. Lead Counsel for this case Is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643 '
         (325) 247-5755 dvoice)
         (325) 247-5274 |fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar Mo. 03353500

                                                      Sincerely,


                                                            W/bunyard
                                                       assistant District Attorney

cc:      Kelly James McCarty
         Appellant Pro Se |
         via eServe




      811 Berry Stre^-P.O. Box 725 • Uano. Texas 78643 • 325-247-5755 • Fax 325-247-5274